*299Order, Supreme Court, New York County (Eileen Bransten, J.), entered May 27, 2004, which denied defendants-appellants’ motions for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
The conflicting expert affidavits disclose the existence of triable issues (see Bradley v Soundview Healthcenter, 4 AD3d 194 [2004]) as to whether appellant medical and pharmacy professionals saw or should reasonably have seen, or by deficient record keeping contributed to the failure to perceive, based on the escalating use by plaintiffs decedent of a prescription steroid meant only for short-term acute use by asthma patients, that decedent’s asthma was out of control, and thus as to whether appellants breached such duties as they had to decedent as his physicians and pharmacist to see that his underlying asthmatic condition was not left inadequately addressed (see Tenuto v Lederle Labs., 90 NY2d 606, 611-612 [1997]). Triable factual issues are also raised as to whether any such failure on any appellant’s part was a proximate cause of decedent’s asthmatically induced demise. Concur—Andrias, J.P., Sullivan, Ellerin, Lerner and Marlow, JJ.